Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, )
) Civil No. 4:20-cv-00180
Plaintiff, )
) -
Vv. ) VERIFIED COMPLAINT FOR
) FORFEITURE IN REM
$7,041.00 IN U.S. CURRENCY, )
MORE OR LESS, )
)
Defendant. )

Plaintiff, United States of America hereby files and serves this VERIFIED
COMPLAINT IN REM and alleges as follows:

I, NATURE OF THE ACTION

1. This is an action to forfeit and condemn specific property (“Defendant
property”) to the use and benefit of the United States of America (‘Plaintiff’) for
involvement, as set forth below, in violations of 21 U.S.C. § 846 (attempt and
conspiracy) and § 841(a)(1) (prohibited acts).

a The United States believes the Defendant property is subject to
forfeiture pursuant to 21 U.S.C. § 881(a)(6), as money or a thing of value furnished
or intended to be furnished by a person in exchange for a controlled substance, in
violation of subchapter I — Control and Enforcement, of Chapter 13 — Drug Abuse
Prevention and Control, and Title 21 — Food and Drugs, of the United States Code,
and proceeds traceable to such an exchange, and money used or intended to be used

to facilitate any violation of said subchapter.
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 2 of 13

I. DEFENDANT IN REM

3. The Defendant property is generally described as approximately
$7,041.00 in U.S. currency seized in the Southern District of lowa in February 2017,
as discussed more fully below. The Defendant property is in the custody of the City
of Clive Police Department.

WI. JURISDICTION AND VENUE

4. This Court has jurisdiction over this case, pursuant to 28 U.S.C. Section
1345 (United States as plaintiff), as an action commenced by the United States of
America, and pursuant to 28 U.S.C. Section 1355(a) (Fine, penalty, or forfeiture), as
an action for forfeiture.
5. This Court has in rem jurisdiction and venue over the Defendant
property, pursuant to 28 U.S.C. Sections 1355(b) (Fine, penalty, or forfeiture) and
1395(b) (Fine, penalty, or forfeiture), because acts or omissions giving rise to the
forfeiture occurred in this district and because the Defendant property was seized
from and is located in this district.

IV. FACTS

6. The AControlled Substances Act@ was enacted by Congress as Title II of
the AComprehensive Drug Abuse Prevention and Control Act of 1970,@ Pub.L. No.
91-518, 84 Stat. 1236 (1970) (codified at 21 U.S.C. §§ 801-904).

i The term "controlled substance" is defined in 21 U.S.C. § 802(6) to mean
a drug or other substance, or immediate precursor, included in any of the five

schedules of such substances set forth in subchapter I of Title 21.
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 3 of 13

8. Schedule I substances have a high potential for abuse, have no currently
accepted medical use in treatment in the United States, and there is a lack of accepted
safety for use of these controlled substances under medical supervision. 21 U.S.C.
§ 812(b)(1)(A) — (C).

9. Schedule II substances have a high potential for abuse, the controlled
substances have a currently accepted medical use in treatment in the United States
or a currently accepted medical use with severe restrictions, but use of a Schedule II
controlled substance may lead to severe psychological or physical dependence 21
U.S.C. § 812(b)(2)(A) — (C).

10. Schedule III substances have a potential for abuse less than the
substances in Schedules I and II, have a currently accepted medical use for treatment
in the United States, but abuse of the controlled substances may lead to a moderate
or low physical dependence or high psychological dependence. 21 U.S.C.
§ 812(b)(8)(A) — (C).

11. Schedule IV controlled substances have a low potential for abuse
relative to the controlled substances in Scheduled I — III, have a currently accepted
medical use in treatment in the United States, but abuse of the controlled substances
may lead to limited physical dependence or psychological dependence relative to the
controlled substances in Schedule III. 21 U.S.C. § 812(b)(4)(A) — (C).

12. Schedule V controlled substances have a low potential for abuse relative
to the substances in the preceding schedules, have a currently accepted medical use

for treatment in the United States, but abuse of the controlled substances may lead
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 4 of 13

to limited physical dependence or psychological dependence relative to the controlled
substances in Schedule IV. 21 U.S.C. § 812(b)(5)(A) — (C).

13. Heroin is an opioid drug made from morphine, a natural substance
taken from the seed pod of the various opium poppy plants grown in Southeast and
Southwest Asia, Mexico, and Colombia. Heroin can be a white or brown powder, ora
black sticky substance known as black tar heroin. Other common names for heroin
include big H, horse, hell dust, and smack. People inject, sniff, snort, or smoke heroin.

14. Heroin enters the brain rapidly and binds to opioid receptors on cells
located in many areas, especially those involved in feelings of pain and pleasure and
in controlling heart rate, sleeping, and breathing. When people overdose on heroin,
their breathing often slows or stops. This can decrease the amount of oxygen that
reaches the brain, a condition called hypoxia. Hypoxia can have short- and long-term
mental effects and effects on the nervous system, including coma and permanent
brain damage.

15. Under the Controlled Substances Act, it is unlawful to distribute,
dispense, or possess with intent to distribute a controlled substance, unless
authorized by law to do so. 21 U.S.C. § 841(a)(1).

16. ‘It is illegal, under federal law, to conspire with other people to sell and/or
distribute controlled substances to others in exchange for money. 21 U.S.C. § 846.

17. Under the Controlled Substances Act, it is unlawful to conspire with

others to violate its prohibitions. 21 U.S.C. § 846.
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 5 of 13

18. Heroin (Schedule I) is a controlled substance under the Controlled
Substances Act, and it is illegal for a person to possess and distribute it in the United
States.

19. ‘It is believed that evidence will show, or will show after a reasonable
opportunity for further investigation and discovery, that the Defendant property
constituted the proceeds of prohibited controlled substance offenses, or was used or
intended to be used to facilitate a prohibited controlled substance offense, namely the
distribution of heroin in the Southern District of Iowa.

20. The profits from the illegal distribution of controlled substances are
forfeitable under federal law, as are all moneys used or intended to be used to
facilitate any federal controlled substance offense.

21. In approximately 2016 and 2017, if not earlier, Bruce Edward McGee,
Artelliuos Demond Young, Jr., Charles Junior Sims, Andrew Juno Shannon-Dickens,
Bernard Calvin Stigler, Sr., and George Lamar Stigler, and others, conspired to
distribute heroin in the Southern District of Iowa.

22. The individuals mentioned in the foregoing paragraph were charged on
February 24, 2017 in the U.S. District Court for the Southern District of lowa with
distributing heroin and related charges.

23. On or about February 24, 2017, Bruce Edward McGee, Artelliuos
Demond Young, Jr., Charles Junior Sims, Andrew Juno Shannon-Dickens, Bernard

Calvin Stigler, Sr,, and George Lamar Stigler were indicted in the U.S. District Court

5
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 6 of 13

for the Southern District of Iowa on charges related to the illegal possession and
distribution of heroin.

24. On April 10, 2017, Bruce Edward McGee (“McGee”) pled guilty in the
U.S. District Court for the Southern District of Iowa to distribution of heroin, and
was later sentenced on August 24, 2017 to 13 months’ imprisonment.

25. On April 10, 2017, Artelliuos Demond Young, Jr. (“Young”) pled guilty
in the U.S. District Court for the Southern District of Iowa to distribution of heroin,
and later sentenced on August 24, 2017 to 10 months’ imprisonment.

26. On April 14, 2017, Charles Junior Sims pled guilty in the U.S. District
Court for the Southern District of Iowa to possession with the intent to distribute
heroin, and was later sentenced on August 25, 2017 to 16 months’ imprisonment.

27. On April 14, 2017, Andrew Juno Shannon-Dickens pled guilty in the
U.S. District Court for the Southern District of Iowa to possession with the intent to
distribute heroin, and later sentenced on August 25, 2017 to 12 months’
imprisonment.

28. On April 7, 2017, Bernard Calvin Stigler, Sr. (“Bernard Stigler’) pled
guilty in the U.S. District Court for the Southern District of Iowa to distribution of
heroin, and was sentenced on July 19, 2017 to 15 months’ imprisonment.

29. On April 7, 2017, George Lamar Stigler (“George Stigler’) pled guilty in
the U.S. District Court for the Southern District of lowa to distribution of heroin, and

was sentenced on July 19, 2017 to 15 months’ imprisonment.
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 7 of 13

30. The funds involved in this case stem from the investigation that led to
the above-referenced guilty pleas and convictions.

31. It is believed members of the conspiracy travelled to Chicago on a
regular basis to purchase heroin for resale in the Des Moines area.

32. On December 7, 2016, December 15, 2016, January 3, 2017, January 19,
2017, and February 1, 2017, Sims sold heroin to individuals who then or later
cooperated with law enforcement.

33. Evidence gathered by law enforcement in December 2016 showed
McGee then resided at times at his mother’s residence of 1530 16% Street, Des
Moines, lowa, as well as at 2400 Hickman Road, Apartment 6, Des Moines, Iowa.

34. Other evidence gathered by law enforcement in December 2016 showed
McGee was using sandwich-sized baggies, and’/or parts thereof, to package heroin.

35.  Drug-dealers often use clear plastic baggies, or portions thereof, such as
the cut-off corners, to package illegal controlled substances.

36. On January 6, 2017, a confidential informant working with law
enforcement purchased one (1) gram of heroin from McGee, which McGee had stored
at his apartment in the parking lot of a local business.

37. After the drug deal discussed in the preceding paragraph, law
enforcement watched McGee engage in another hand-to-hand drug transaction in the
same parking lot, with a different customer.

38. On January 6, 2017, law enforcement gathered evidence that had been

discarded in the trash at 1530 16 Street, Des Moines, and found baggies with
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 8 of 13

marijuana residue, burnt blunts (or hollowed out cigars filled with marijuana), anda
broken glass pipe with marijuana residue.

39. On January 18, 2017, a confidential informant working with law
enforcement purchased approximately four (4) to five (5) grams of heroin from McGee
in his apartment, after meeting outside 2400 Hickman Road, Des Moines with Young,
who accompanied the confidential informant inside.

40. During this transaction, McGee showed the confidential informant a
rifle he then possessed.

41.  Drug-dealer are known to carry firearms, or to have firearms near them,
to protect their drugs, their drug-money, and themselves from acts of robbery or
violence.

42. On January 10, 2017, Young sold approximately one (1) gram of heroin
to a confidential informant in Des Moines, Iowa.

43. On January 23, 2017, a confidential informant working with law
enforcement arranged a purchase of heroin with McGee, and then purchased
approximately four (4) to five (5) grams of heroin from Young at 1530 16t® Street, Des
Moines, the residence of McGee’s mother, and of Bernard Calvin Stigler, Sr., McGee’s
maternal half-brother and co-conspirator.

44, On January 26, 2017 and January 30, 2017, Bernard Calvin Stigler, Sr,
sold approximately one (1) gram portions of heroin to a confidential informant in Des

Moines, Iowa.
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 9 of 13

45. OnJanuary 30, 2017, George Stigler sold approximately one (1) gram of
heroin to a confidential informant in the Des Moines area.

46. On February 3, 2017, a valid federal search warrant was executed at
2400 Hickman Road, Apartment 6, Des Moines, Iowa otherwise known as McGee’s
residence/apartment.

47. Present inside the residence/apartment were McGee, Young, a female
(“H.A.”) and two small children.

48. Law enforcement located three (3) or four (4) bindles of heroin on Young,
who declined to speak with law enforcement.

49. During the search, law enforcement found $7,041.00 in U.S. Currency
and a firearm.

50.  Drug-dealers generally engaged in drug-transactions on a cash basis,
which makes it more difficult for law enforcement and others to learn of their
suspicious and illegal activities.

51. McGee and his associates sold heroin on a cash basis.

52. McGee’s employment history is poor, and he did not make enough
income from legitimate sources over the years to acquire $7,041.00.

53. Evidence supports the contention that this $7,041.00 is the proceeds of
heroin sales, or money intended to be used to purchase heroin, or both, by McGee

and/or other members of the conspiracy.

9
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 10 of 13

54. Other evidence seized from the residence included a black digital scale
with drug residue, another black digital scale, clear plastic baggies (apparently used
for drug-trafficking), another digital scale, McGee’s cell phone, and other items.

55.  Drug-dealers often use digital scales to weigh their product before
packaging it and selling it to customers.

56. After being advised of his Miranda rights, McGee consented verbally to
be interviewed.

57. During his post-Miranda interview, McGee chose not to respond when
asked if the U.S. Currency in the house belonged to him.

58. McGee told law enforcement they would have to wait and see who was
going to take the weight for the firearm.

59. McGee, however, said he was going to be “solid” and not “crack” and did
not provide any information to law enforcement.

60. McGee stated he was not going to do more than five (5) years in prison
for the three heroin buys.

61. McGee said nothing was in the apartment, because law enforcement
came on the wrong day.

62. McGee told law enforcement he did not have a job.

63. McGee later told law enforcement the money seized was not drug money,
stating “it was savings money” like from his girl who “gets disability and shit.”

64. At one point, McGee added none of the money belonged to H.A., but later

he said “the bulk” of the money did not belong to her.

10
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 11 of 13

65. McGee eventually elected to decline to answer the question based on his
Fifth Amendment right against self-incrimination when asked if the seized money
belonged to him.

66. McGee said if law enforcement had executed the search warrant on a
different day, they would not need to ask him any questions because they would have
caught him “in action” and it would “all be right there.”

67. McGee told law enforcement he had not seen “that much” heroin, and he
did not know from where it was imported.

68. McGee later told law enforcement if his uncle, Kurt Willams, did not
take responsibility for the firearm in the apartment, then he would do so.

69. Also on February 3, 2017, law enforcement executed a search warrant
at 1530 16 Street, Des Moines, Iowa the other location connected to McGee's heroin-
dealing.

70. Co-conspirator Bernard Stigler was present when the search warrant
was executed, as were numerous other individuals.

71. During the search of 1530 16t Street, Des Moines, Iowa law
enforcement found 1.3 grams of heroin, 6.7 grams of marijuana, four digital scales, a
marijuana grinder, and numerous firearms and ammunition.

72. The conspirators distributed at least 113.4 grams of heroin.

V. COUNT ONE — DEFENDANT $7,041.00
(FORFEITURE UNDER 21 U.S.C. ' 881(a)(6))

73.  Plaintiffrepeats and realleges each and every allegation set forth above.

11
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 12 of 13

74. The United States has reason to believe the Defendant property
constitutes moneys or other things of value furnished or intended to be furnished in
exchange for a controlled substance, and/or were used or intended to be used to
facilitate one or more violations of 21 U.S.C. § 841 and § 846 et seq.

75. As a result of the foregoing, the Defendant property is liable to
condemnation and to forfeiture to the United States for its use, in accordance with 21
U.S.C. § 881(a)(6).

VI. CONCLUSION

WHEREFORE, the plaintiff requests that the Court issue a warrant for the
arrest and seizure of the Defendant property, that the Defendant property be forfeited
to the United States, and that it be awarded its costs and disbursements in this
action, and such other and further relief as the Court deems proper and just under
the facts and applicable law.

Respectfully submitted,

Marc Krickbaum
United States Attorney

By: /s/ Craig Peyton Gaumer
Craig Peyton Gaumer
Assistant United States Attorney
U.S. Courthouse Annex, #286
110 East Court Avenue
Des Moines, Iowa 50309
Tel: (615) 473-9317
Fax: (515) 473-9292
Email: craig.gaumer@usdoj.gov

12
Case 4:20-cv-00180-JEG-CFB Document1 Filed 06/08/20 Page 13 of 13

VERIFICATION

I, Brian Kempnich, hereby verify and declare under penalty of perjury that I
am a police officer with the City of Clive Police Department and that I have read the
foregoing Verified Complaint in Rem, and know the contents thereof and the matters
contained in the Verified Complaint are true to my own knowledge, except for those
matters not within my own personal knowledge and as to those matters, I believe
them to be true.

The sources of my knowledge and information and the grounds for my belief
are the official files and records of the United States and information provided to me
by other law enforcement officers, as well as my investigation of this case, together
with others, as a police officer with the City of Clive Police Department.

+h
Dated: June _/ , 2020.

 

 
 
  

in Kempnich, Officer
City of Clive Police Department

18
